                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

CHRISTINE BRAMA,                             )
                                             )   No. 14 CV 6098
                          Plaintiff,         )
                                             )
      v.                                     )   Magistrate Judge Young B. Kim
                                             )
TARGET CORPORATION,                          )
                                             )   October 25, 2019
                         Defendant.          )

                    MEMORANDUM OPINION and ORDER

      Plaintiff Christine Brama claims that Defendant Target Corporation

(“Target”) is liable for personal injuries she sustained in August 2012 after she

allegedly slipped and fell on a foreign substance near the entrance of a Target store.

Before the court are Target’s motions in limine Nos. 1-20. Brama opposes all 20

motions. For the following reasons, Target’s Motion Nos. 1, 4-7, 9, 12, 13-17, 19,

and 20 are granted, Motion Nos. 8, 10, and 18 are denied without prejudice, and

Motion Nos. 2, 3, and 11 are denied:

                                   Background

      Because Brama is acting pro se, the court finds it appropriate to describe the

procedural history of this case only to provide extra context. In July 2014 Brama,

then represented by attorneys, filed her negligence complaint against Target in

state court. (R. 1.) Target then removed the case to this court based on diversity

jurisdiction, (id.), and shortly thereafter Brama’s attorneys sought and were

granted leave to withdraw their appearances, (R. 13).       Subsequently, the court
stayed the case until April 9, 2015, giving Brama 130 days to find a new attorney.

(R. 13; R. 14.)

       After Brama’s new attorneys entered their appearances, the case proceeded

to discovery.     (R. 16; R. 17.)   During that time, the court twice extended the

discovery period—first at Brama’s request and then at Target’s—before discovery

eventually closed in April 2016.      (R. 24; R. 42; R. 151.) Following the close of

discovery, and on the eve of Target filing a motion for summary judgment, Brama’s

second team of attorneys sought and were granted leave to withdraw their

appearances. (R. 48; R. 49; R. 50; R. 54.) For over a year thereafter Brama acted

pro se, opposing Target’s summary judgment motion and filing her own motion for

summary judgment and related motions to strike. (R. 66; R. 78; R. 81; R. 100.) The

court denied the cross-motions for summary judgment in June 2017. (R. 112.)

       The following month in July 2017, the court recruited an attorney to

represent Brama in response to her motion for attorney representation. See 28

U.S.C. § 1915(e)(1); (R. 116; R. 118). Thereafter, on August 24, 2017, Brama (then

represented by the court-recruited attorney) and Target consented to this court’s

jurisdiction. See 28 U.S.C. § 636(c); (R. 120). About two months later, Brama’s

court-recruited attorney also sought and was granted leave to withdraw as counsel

of record. (R. 128.) Brama then filed two pro se motions seeking to withdraw her

consent to proceed before this court, which the court denied.      (R. 129; R. 131;

R. 134.) Brama’s subsequent challenges to that denial were also denied. (R. 140;




                                           2
R. 149.) Meanwhile, Brama requested and the court granted Brama two extensions

of time to retain new counsel. (R. 136; R. 142; R. 150.)

        On December 4, 2018, Brama reported that she had not yet retained counsel.

(R. 151.) Consequently, the court advised Brama of her right to continue her efforts

to retain counsel and took steps to move this 2014 case forward—namely, by setting

deadlines for the parties to disclose their list of witnesses and exhibits for trial.

(Id.)   In the interim, the court assigned a volunteer attorney to Brama for the

limited purposes of assisting her with settlement discussions with Target. (R. 157.)

When settlement proved unsuccessful, (R. 167), the court ordered each side to file

objections to the opposing side’s witnesses and exhibits by July 15, 2019, (R. 172).

Target timely filed its objections, but Brama did not. (R. 175.) Brama also did not

comply with the court’s orders to: comment on Target’s objections by July 31, 2019,

(R. 175; R. 180); submit proposed jury instructions by August 30, 2019, (R. 176;

R. 180); and identify current Target employees she will call as witnesses at trial by

September 13, 2019, (R. 176; R. 181).

        A jury trial is now set to begin on October 29, 2019, and Brama has persisted

in acting pro se. (R. 176.) A pre-trial conference took place on October 2, 2019,

during which, in addition to setting the October 9, 2019 deadline for the parties to

issue their trial subpoenas, the court scheduled dates for the filing of Target’s

motions in limine and Brama’s responses thereto. (R. 181.) On October 3, 2019,

Target filed its motions in limine Nos. 1-20. (R. 182-201, Def.’s Mot. Nos. 1-20.)




                                          3
Brama then filed her oppositions to Target’s motions on October 18, 2019. (R. 206-

225, Pl.’s Resps.)

                                  Legal Standard

      Included in the district court’s inherent authority to manage trials is the

broad discretion to rule on motions in limine. Aldridge v. Forest River, Inc., 635

F.3d 870, 874-75 (7th Cir. 2011). The purpose of such motions is to perform a

“gatekeeping function and permit[] the trial judge to eliminate from further

consideration evidentiary submissions that clearly ought not to be presented to the

jury because they clearly would be inadmissible for any purpose.”          Jonasson v.

Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997). The moving

party bears the burden of proving blanket inadmissibility. See Mason v. City of

Chicago, 631 F. Supp. 2d 1052, 1056 (N.D. Ill. 2009).        Absent such a showing,

evidentiary rulings should be deferred until trial, where decisions can be informed

by the context, foundation, and relevance of the contested evidence within the

framework of the trial as a whole. Anglin v. Sears, Roebuck & Co., 139 F. Supp. 2d

914, 917 (N.D. Ill. 2001). “A pre-trial ruling denying a motion in limine does not

automatically mean that all evidence contested in the motion will be admitted at

trial.” Bruce v. City of Chicago, No. 09 CV 4837, 2011 WL 3471074, at *1 (N.D. Ill.

July 29, 2011). Rather, the court is free to revisit evidentiary rulings during trial as

appropriate in the exercise of its discretion. Luce v. United States, 469 U.S. 38, 41-

42 (1984).




                                           4
                                      Analysis

A.    Motion No. 1

      Target seeks to bar Brama’s treating physicians Drs. Randon Johnson,

Ziauddin Ahmed, Hong Vo, and Victor Cimino from testifying as expert witnesses at

trial. (R. 182, Def.’s Mot. ¶ 9.) Target asserts that although Brama identified and

the court approved the treating physicians as witnesses, she did not comply with

the Federal Rules of Civil Procedure 26(a)(2)(A) and 26(a)(2)(C), which required

Brama to serve non-retained expert disclosures during discovery.          (Id. ¶¶ 1-4.)

Target thus argues that Brama should be “barred from presenting any expert

testimony of any kind.” (Id. ¶ 9.)

      A party’s obligation to identify its expert witnesses is set out in Rule 26(a)(2).

Under Rule 26(a)(2)(A), “a party shall disclose to the other parties the identity of

any person who may be used at trial to present evidence under Rules 702, 703, or

705 of the Federal Rules of Evidence.” In addition, under Rule 26(a)(2)(C), if a

witness is not “retained or specially employed to provide expert testimony” but

nonetheless is expected to give expert testimony, then the party must also disclose

“(i) the subject matter on which the witness is expected to present evidence under

Federal Rule of Evidence 702, 703, or 705; and (ii) a summary of the facts and

opinions to which the expert is expected to testify.” Because “[d]isclosing a person

as a witness and disclosing a person as an expert are two distinct acts,” Rule

26(a)(2) requires formal disclosure of all witnesses who are to give testimony under

Rules 702, 703, or 705 irrespective of any prior disclosures of witnesses or the fact




                                          5
that the witnesses are “already known . . . through prior discovery.” Musser v.

Gentiva Health Servs., 356 F.3d 751, 757 (7th Cir. 2004).

      Target is correct that Brama did not provide any Rule 26(a)(2)(C) disclosure,

or any other formal expert disclosure. Because Brama failed to disclose her treating

physicians as expert witnesses as is required by Rule 26(a)(2), Rule 37(c)(1)

prohibits them from testifying as expert witnesses at trial “unless the failure was

substantially justified or is harmless.” Target argues that Brama’s failure is not

substantially justified because this court reminded Brama of “her obligation to

update discovery responses and make required disclosures under Rule 26(a),”

(R. 182, Def.’s Mot. ¶ 7; R. 151), and Brama “should have known that expert

testimony was crucial to her case, and likely to be contested,” (R. 182, Def.’s Mot.

¶ 7) (internal citations omitted). Target also argues that Brama’s failure is not

harmless because Target “has been unable to depose those treating physicians” and

was “prevented from identifying any rebuttal experts.” (Id. ¶ 8.) Brama responds

that the names of her treating physicians were disclosed by her former attorneys

and in medical records authorization, and Target had an opportunity to depose

them but chose not to do so. (R. 206, Pl.’s Resp. at 1.) Brama adds that “she is Pro

Se and depends on [the] Court to be specific” and “was never ordered by the Court to

supply a Rule 26(a)(2)(C) disclosure.” (Id.)

      The court finds that Brama’s failure to properly disclose her treating

physicians as expert witnesses, combined with her failure to provide the required

report or summary under Rule 26(a)(2)(C), is not substantially justified or harmless.




                                           6
As Target points out, Brama’s main arguments are foreclosed by the decision in

Musser v. Gentiva Health Services, 356 F.3d 751 (7th Cir. 2004), in which the

Seventh Circuit affirmed the exclusion of expert testimony of the plaintiffs’

witnesses—including treating physicians—first identified less than three months

before trial.   Musser, 356 F.3d at 754, 760.      In that case, as is the case here,

plaintiffs argued that they complied with expert disclosure rules because defendant

was “made aware of the identity and records of all their witnesses” and “had an

opportunity to depose these witnesses as to their opinions.”        Id. at 757.   The

Seventh Circuit rejected this argument, noting that formal disclosure of experts is

essential for a party to properly prepare for trial. Id.

      Here discovery has been closed for more than three years, since April 5, 2016,

(R. 42; R. 151), and neither side has moved to have it re-opened. Regardless, the

trial date is set for October 29, 2019, (R. 176), and there is no time to re-open

discovery without causing significant prejudicial delay. During the almost six-year

history of this case, Brama never attempted to disclose any witnesses as experts.

Target should not be made to assume for purposes of its trial preparation that each

treating physician previously disclosed by Brama’s former attorneys or in medical

records authorization could be an expert witness at next week’s trial. Moreover,

Brama’s assertion that Target could have made such assumptions because it had

this information does not provide substantial justification. See Musser, 356 F.3d at

759 (noting the fact “that defendant could have obtained the undisclosed

information through its own efforts does not provide substantial justification”). Nor




                                           7
does the fact that Target could have deposed her treating physicians. Id. It was

Brama’s responsibility to make proper Rule 26(a)(2) disclosures and she did not.

      Brama’s remark that “she is Pro Se and depends on [the] Court to be

specific,” (R. 206, Pl.’s Resp. at 1), essentially blames the court for her failure to

supply Rule 26(a)(2)(C) disclosures, which is not an acceptable litigation strategy.

In any event, Brama’s pro se status does not provide substantial justification for her

failure to supply Rule 26(a)(2)(C) disclosures (or make any other expert disclosure,

for that matter) because the Seventh Circuit has held that “pro se litigants are not

entitled to a general dispensation from the rules of procedure.” Jones v. Phipps, 39

F.3d 158, 163 (7th Cir. 1994). Moreover, and as discussed infra, Brama has been

intermittently represented by counsel throughout the course of this litigation,

including during discovery when such disclosures should have been made. Indeed,

even when not represented by counsel, Brama has illustrated an understanding of

the federal rules by filing motions and briefs, including two motions seeking to

withdraw her consent to proceed before the court. (R. 129; R. 131.) Also, as noted

by Target, the court has reminded Brama of her disclosure obligations under the

federal rules. (R. 182, Def.’s Mot. ¶ 7; R. 151.) Thus the court concludes that

Brama’s current pro se status does not constitute substantial justification for her

disclosure failures.

      In further effort to divert blame away from herself and onto the court for her

failure to properly disclose her treating physicians as expert witnesses, Brama

contends that certain statements made by this court show “a bias” against her and




                                          8
favoritism toward Target that makes her “very uncomfortable.” (R. 206, Pl.’s Resp.

at 2.) She also takes issue with the “MICRO-MINI printed” text size of the notices

of case activity mailed to her by the clerk’s office because “[i]t’s an eye strain, brain-

freeze and feels disrespectful to receive something that is barely readable.” (Id.)

Apart from the fact that Brama’s complaints are not a basis for substantial

justification, they are without merit. Brama has received numerous extensions of

time to find new counsel, complete and respond to discovery, file and respond to

motions, and submit her list of witnesses and exhibits for trial, all of which have

contributed to the protracted history of this slip-and-fall case.         Thus Brama’s

assertion that the court’s acknowledgement of the fact that this case is indeed a

“very old matter” and needs to be resolved “as soon as possible,” (R. 172), somehow

shows a bias is simply wrong. Further, Brama has been receiving notices of case

activity from the clerk’s office via mail since at least July 2016, (R. 55), and has

never asserted that the text size of the notices that she now insists present her such

a dilemma made her unable to meaningfully participate in this case.               To the

contrary, Brama has consistently and actively engaged in these legal proceedings.

      Finally, Brama’s failure to properly disclose her treating physicians as expert

witnesses is not harmless. Although Target was not completely in the dark about

the possibility of Brama’s treating physicians testifying about Brama’s medical

condition, without advance notice that Brama intended to elicit expert opinions,

Target was denied the opportunity to take certain countermeasures. See Musser,

356 F.3d at 758; accord Tribble v. Evangelides, 670 F.3d 753, 760 (7th Cir. 2012).




                                            9
Consequently, permitting Brama’s treating physicians to give testimony at next

week’s trial based on scientific, technical, or otherwise specialized knowledge would

cause incurable prejudice to Target. Significantly, Target concedes that Brama’s

treating physicians “may still offer fact or lay opinion testimony, if otherwise

admissible under the Federal Rules of Evidence,” (R. 183, Def.’s Mot. ¶ 2), and the

court finds that allowing Brama to call them as fact witnesses does not cause the

same kind of incurable prejudice to Target. Accordingly, Motion No. 1 is granted to

the extent that Brama’s treating physicians, if called to testify, may not offer expert

opinions. In other words, they are not allowed to testify about information that goes

beyond observations they made during their treatment of Brama.

B.    Motion No. 2

      Target seeks to bar Brama’s treating physicians Drs. Randon Johnson,

Ziauddin Ahmed, Hong Vo, and Victor Cimino from offering testimony concerning

their treatment of Brama “long after” August 13, 2012—the date of the alleged slip

and fall. (R. 183, Def.’s Mot. ¶¶ 1, 5.) Target refers the court to the arguments it

advances in Motion No. 1 but states that Brama’s treating physicians “may still

offer fact or lay opinion testimony, if otherwise admissible under the Federal Rules

of Evidence.” (Id. ¶ 2.) Target cites to Williams v. State, 49 Ill. Ct. Cl. 109 (1996),

and Hyatt v. Cox, 57 Ill. App. 2d 293 (1st Dist. 1978), for the proposition that when

the diagnosis of an injury is remote in time from the alleged incident, “expert

testimony is required to show that the incident caused or is connected to the injury,”

(Id. ¶ 6). Target argues that because Brama’s treating physicians cannot render




                                          10
expert opinions, Brama lacks proof of causation between the alleged slip and fall in

August 2012 and the medical treatments she received long after the fall. Therefore,

Target argues, testimony concerning “remote treatments” is “irrelevant, confusing,

and prejudicial.” (Id. ¶¶ 8-9.) Brama counters that “[t]here is no such thing as

‘remote in time’” because “most” of her injuries “will never heal” and offers her

recent emergency room visit as an example. (R. 207, Pl.’s Resp. at 1-2.)

      Although the court disagrees with Brama’s assertion that there “is no such

thing as ‘remote in time’” injuries, see Williams v. State, 49 Ill. Ct. Cl. 109, 112

(1996) (finding claimant’s alleged back pain remote in time to slip and fall), the

court finds that the evidence Target seeks to exclude may be relevant to Brama’s

negligence claim.     While Brama’s treating physicians may not offer expert

testimony, they may, as Target concedes, testify to observations they made during

their treatment of Brama. To the extent that Target contends that such treatment

is too remote, it can pursue this line of questioning at trial and may argue this point

to the jury. Furthermore, and contrary to Target’s characterization of Illinois case

law, expert testimony is not required to show that the incident caused or is

connected to the injury. As stated in Target’s parenthetical quote to Hyatt and

further supported by Williams, “layman testimony may be insufficient to establish a

prima facie showing of a causal relationship.” Hyatt, 57 Ill. App. 3d at 299. In

other words, the cases cited do not support a blanket prohibition of lay testimony in

this context. For these reasons, Motion No. 2 is denied.




                                          11
C.    Motion No. 3

      Target seeks to bar any lay person’s opinions and/or testimony regarding the

nature and extent of Brama’s alleged injuries. (R. 184, Def.’s Mot. ¶ 1.) More

specifically, Target seeks to bar “[a]ny testimony regarding the observation” by

Brama’s “family members, friends, and former co-workers,” as well as Brama’s

“description to family members or friends of [her] current disabilities or feelings and

symptoms” as inadmissible hearsay. (Id. ¶ 2.) Target alleges that the admission of

this lay witness testimony is effectively an expert opinion, which is “highly

prejudicial” and “misleading” when unaccompanied by the testimony of a physician.

(Id. ¶ 3.)   Brama contends that testimony regarding her injuries should be

“welcomed” by the court and Target because “now they’ll be able to hear [testimony]

from the doctors that were responsible for” her care. (R. 208, Pl.’s Resp. at 1.)

Brama further asserts that the jury should hear “lay testimony to be aware of the

extensive medical therapy and treatments that were given to her; whether it’s

testimony from a lay person or the treating physician.” (Id.)

       Federal Rule of Evidence 701 restricts lay witnesses to providing opinions

which are: (a) rationally based on the perception of the witnesses; (b) helpful to a

clear understanding of the witness’s testimony or the determination of a fact at

issue; and (c) are “not based on scientific, technical, or other specialized knowledge

within the scope of Rule 702.” Therefore, Brama’s daughter Arielle Brama may

testify to their own perceptions and observations of Brama’s current condition, but

cannot, as Brama asserts, testify regarding “extensive medical therapy and




                                          12
treatments that were given to her.” (R. 208, Pl.’s Resp. at 1.) Relatedly, because

Brama may call her treating physicians as lay witnesses, they too are limited to

testifying to observations made during their treatment of Brama and are precluded

from rendering medical opinions or reviewing materials outside of their own

medical records to support their testimony. Target is free to raise an objection at

trial if any lay witness testimony gets too close to eliciting an expert opinion.

      Furthermore, to the extent that Brama’s witnesses seek to testify to

statements Brama made to them concerning medical matters, such as her “current

disabilities or feelings and symptoms,” such statements may constitute hearsay

depending on the purpose for which they are being offered and Target is free to

raise this objection at trial. See Vujovich v. Chicago Transit Auth., 6 Ill. App. 2d

115, 120 (1st Dist. 1995) (finding plaintiff’s “self-serving declaration” to her

employer that her back was bothering her inadmissible hearsay when only issue at

trial was the extent of plaintiff’s injury). For these reasons, Motion No. 3 is denied.

D.    Motion No. 4

      Target moves to bar Brama from testifying at trial regarding “statements

made to her” by her treating physicians because, it argues, those statements

constitute inadmissible hearsay under Federal Rule of Evidence 802. (R. 185, Def.’s

Mot. ¶ 3.) Target correctly notes that the court sustained Target’s objections to

Brama’s Exhibit Nos. 39, 41, 42, and 45, (R. 177), which are Brama’s own written

summaries of her treating physicians’ diagnoses, (R. 163), and again highlights

Brama’s failure to produce Rule 26(a)(2)(C) disclosures of her treating physicians,




                                           13
(R. 185, Def.’s Mot. ¶ 1). Consequently, Target argues that Brama might “attempt

to present these treating physicians’ statements or diagnoses through her own

testimony.” (Id.) Brama asserts that such testimony “should not be considered

‘hearsay’” because “[i]t’s what [she] has experienced” and “she should be allowed to

present testimony about her physical condition and treating physicians.” (R. 209,

Pl.’s Resp. at 1.)

       Hearsay is “a statement that: (1) the declarant does not make while testifying

at the current trial or hearing; and (2) a party offers in evidence to prove the truth

of the matter asserted in the statement.” Fed. R. Evid. 801(c). Thus statements

made to Brama by her treating physicians in the course of evaluating her condition,

which she then describes through her own testimony at trial to prove the truth of

her condition, i.e., her alleged injuries, would be textbook hearsay. Under Federal

Rule of Evidence 802, such hearsay testimony is not admissible. That is not to say

that there are no exceptions, but Brama did not bring any to the court’s attention in

her response. Accordingly, Motion No. 4 is granted.

E.     Motion No. 5

       Target seeks to bar testimony concerning the amount of Brama’s medical

bills. (R. 186, Def.’s Mot. ¶ 1.) Target cautions that because Brama has not offered

any medical bills as exhibits and the court sustained Target’s objection to Brama’s

Exhibit 44, (R. 177), which is an “Itemization of Damages” drafted by Brama,

(R. 163), Brama “will attempt to offer the amount of her medical bills through her

own oral testimony or through that of her treating physicians,” (Id. ¶ 2). Target




                                         14
asserts that pursuant to Federal Rule of Evidence 1002 (the “Best Evidence Rule”)

and Ruddick v. Regal Health & Rehab Center, Inc., No. 07 CV 7030, 2009 WL

3417474 (N.D. Ill. Oct. 20, 2009), Brama cannot prove her medical bills through oral

testimony without offering the original medical bills into evidence. (R. 186, Def.’s

Mot. ¶ 3.) In any event, Target argues that it would be “severely prejudiced” if

Brama were permitted to testify to this information without the medical bills

themselves being offered into evidence. (Id. ¶ 4.) Brama offers this single-sentence

response: “[a] mention to the jury of the mounting bills from the fall should not be

barred from the jury if the need to reveal the expenses of this fall created arises.”

(R. 210, Pl.’s Resp. at 1.)

       The Best Evidence Rule provides that “[a]n original writing . . . is required in

order to prove its content unless these rules or a federal statute provides otherwise.”

Fed. R. Evid. 1002. In Ruddick v. Regal Health & Rehab Center, Inc., No. 07 CV

7030, 2009 WL 3417474, at *3 (N.D. Ill. Oct. 20, 2019), plaintiffs attempted to

establish the contents of a collective bargaining agreement that was allegedly in

place by submitting a self-serving affidavit that set forth the terms of the

agreement. Defendants argued that the Best Evidence Rule prohibits the court

from considering the affidavit to determine the contents of the collective-bargaining

agreement because plaintiffs failed to produce a copy of the executed agreement.

Id. at *3-4. The court agreed with defendants, noting that not only had plaintiffs

not produced a copy of the collective bargaining agreement, but they also did not




                                          15
cite any exception to Rule 1002 that could permit the court to consider the affidavit.

Id. at *4.

       Though the facts of Ruddick are distinguishable from this case, the court

finds that the principle of the Best Evidence Rule is applicable here. Target points

out that aside from a self-serving “Itemization of Damages” that Brama drafted and

the court later deemed inadmissible, (R. 163; R. 177), Brama has not provided any

underlying documents supporting her assertion that she has “mounting bills” from

the alleged slip and fall. Nor has she cited any exception to Rule 1002 that could

permit the court to consider her testimony regarding the same information.

Therefore, Motion No. 5 is granted.

F.     Motion No. 6

       Target seeks to prevent Brama’s daughter Arielle from offering “inadmissible

hearsay and irrelevant testimony” because it anticipates that her testimony will be

“substantially    similar     to      the    content   of    [Arielle’s]   affidavit.”

(R. 187, Def.’s Mot. ¶ 1.) Specifically, Target characterizes as inadmissible hearsay

statements Brama made to Arielle regarding the events of the slip and fall, the

condition of the Target store in July 2013, and the events portrayed in the

surveillance video of the fall.    (Id. ¶¶ 2, 5, 9.)   Target asserts that Arielle’s

observations of the condition of the Target store in July 2013―one year after the

alleged slip and fall―as well as her mother’s physical reaction to the surveillance

footage of the fall as “irrelevant testimony.” (Id. ¶¶ 4, 7.) Target correctly notes

that the court sustained its objection to Brama offering Arielle’s affidavit at trial




                                            16
because it amounts to hearsay testimony. (Id. ¶ 1; R. 177.) Brama asserts that

Arielle’s affidavit, which she refers to as a “Witness Statement,” should “be allowed

to be presented” and further states that Arielle’s “testimony should not be

considered ‘irrelevant,’” (R. 211, Pl.’s Resp. at 1), but offers no arguments

supporting her assertions.

      With respect to statements made by Brama to Arielle about the August 13,

2012 fall, the condition of the store on that date, and the surveillance video, such

statements clearly constitute inadmissible hearsay.       On the subject of Arielle’s

observations of the condition of the Target store in July 2013, the court agrees with

Target that such testimony is inadmissible to show the condition of the Target store

at the time of Brama’s fall a year before in August 2012.             As to Arielle’s

observations of what she saw in the surveillance video footage and Brama’s physical

reaction to the same, they are not relevant or helpful as the jury will be able to view

the video for themselves and draw their own conclusions.          Therefore, Target’s

Motion No. 6 is granted.

G.    Motion No. 7

      Pursuant to Federal Rule of Evidence 408, Target moves to bar Brama from

referencing any settlement negotiations, including writings, memos, letters or other

documents related thereto.    (R. 188, Def.’s Mot. ¶ 1.) Brama asserts that it is

appropriate to mention anything “related to settlement negotiations” to the jury

because, “Why not?” (R. 212, Pl.’s Resp. at 1.) The answer to Brama’s question is

found in the principles of law that apply under Rule 408, which make inadmissible




                                          17
evidence of offers, acceptances, conduct, or statements made during settlement

negotiations that are presented to prove a party’s liability for or the invalidity of a

claim or its amount. Therefore, Target’s Motion No. 7 is granted.

H.     Motion No. 8

       Target moves to bar testimony or evidence regarding purported statements

made by its former third-party contractor, Stephanie Duley, allegedly offering to

pay Brama’s medical bills and “anything else that was needed” after the fall.

(R. 189, Def.’s Mot. ¶¶ 1, 4.) Target cautions that because Brama expressed her

intent to call Duley as a witness at next week’s trial, it anticipates Brama will elicit

testimony from Duley regarding negotiating a settlement of Brama’s claim. Such

testimony, Target argues, is “inadmissible to prove the validity or amount” of

Brama’s claim under Federal Rules of Evidence 408(a) and 409.             (Id. ¶¶ 3-4.)

Brama makes no substantive response to Target’s Motion No. 8 because Target did

not serve a copy of the motion on her. (R. 213, Pl.’s Resp. at 1.) The court notes

that Motion No. 8 was not included in the court’s courtesy copies, either. Given

these circumstances, Motion No. 8 is denied without prejudice. Target may raise

this concern at trial if Duley is called to testify.

I.     Motion No. 9

       Target seeks to bar Brama from presenting evidence regarding or referring to

any remedial measures taken subsequent to Brama’s fall on August 13, 2012.

(R. 190, Def.’s Mot. ¶ 3.) Target correctly argues that, pursuant to Federal Rule of

Evidence 407, evidence of subsequent remedial measures, such as Target’s alleged




                                             18
replacement of the carpet at the entrance to its store sometime after Brama’s fall,

cannot be admitted “to prove negligence, culpable conduct, a defect, or a need for

warning or instruction.” (Id. ¶ 2); Fed. R. Evid. 407. Brama responds that the “jury

has a right to this information and it should be admissible for that purpose.”

(R. 214, Pl.’s Resp. at 1.)   Brama has not offered a legitimate purpose for the

introduction of evidence of Target’s subsequent remedial measures.        Therefore,

Motion No. 9 is granted.

J.    Motion No. 10

      Target seeks to bar Brama from presenting evidence through her own

testimony or lay witness testimony regarding her “future mental anguish, future

medical costs and future pain and suffering,” because such testimony is “beyond

common knowledge” and “pure speculation.” (R. 191, Def.’s Mot. ¶ 1.) Target also

cautions that Brama’s lay witnesses may attempt to speculate as to Brama’s past or

present condition and argues that such testimony should be barred for the same

reasons and would prejudice Target. (Id. ¶ 2.) Brama responds that the jury should

be permitted to hear testimony regarding “future spine surgery” and “everyday

pain,” (R. 215, Pl.’s Resp. at 1), though Brama’s response is not clear regarding the

form of evidence she plans to present on these topics. Motion No. 10 is denied

without prejudice.    The court prefers to hear whether Brama will offer this

information, how she offers the information, and in what context before ruling on its

admissibility.




                                         19
K.    Motion No. 11

      Target seeks to bar Brama from asking questions that are speculative or call

for a legal conclusion. (R. 192, Def.’s Mot. ¶ 1.) Brama counters that she should be

able to ask questions at trial and if those questions are deemed speculative “then so

be it,” (R. 216, Pl.’s Resp. at 1), and the court agrees. Motion No. 11 is denied.

Target is free to raise an objection at trial if Brama’s questions are speculative

and/or call for a legal conclusion.

L.    Motion No. 12

      Target seeks to bar non-party witnesses from the courtroom during trial

apart from the witness actually testifying and those witnesses finally excused after

testifying. (R. 193, Def.’s Mot. ¶ 1.) Target argues that barring the aforementioned

witnesses from the courtroom during trial “would avoid the hazard of prejudice” and

“eliminate the possibility of a mistrial resulting from a reference to improper

material during the trial.”     (Id. ¶ 2.)    Target also asserts that barring these

witnesses would “inform counsel in advance of the trial concerning the proper limits

of admissible evidence” and “serve to clarify and simplify the issues for the jury.”

(Id.) Brama objects to the exclusion sought by Target’s Motion No. 12 but does not

explain the basis for her objection. (R. 217, Pl.’s Resp. at 1.) The exclusion of non-

party witnesses from the courtroom is commonplace and good trial practice. See,

e.g., Perry v. Leeke, 488 U.S. 272, 281 n.4 (1989); Christmas v. City of Chicago, 691

F. Supp. 2d 811, 820 (N.D. Ill. 2010). Therefore, Motion No. 12 is granted.




                                             20
M.     Motion No. 13

       Target seeks to bar Brama from “implying, suggesting or inferring” that its

conduct was “reckless, willful or wanton” because Brama’s complaint does not

contain any allegations supporting this type of conduct. (R. 194, Def.’s Mot. ¶¶ 1, 3.)

Target argues that Brama has only alleged that her injuries resulted from Target’s

“ordinary negligence.”     (Id. ¶ 6.)   Target adds that if Brama suggests Target’s

“conduct was intentional, reckless, willful or wanton, or in conscious disregard” of

Brama’s rights, the “specter of wrong” gets elevated “beyond mere negligence” and

could support an award of punitive damages. (Id. ¶ 4.) Brama contends in her

response that Target’s behavior is “very obvious and should not be by-passed” by the

court. (R. 218, Pl.’s Resp. at 1.)

       As a threshold matter, Illinois law governs the court’s consideration of the

punitive damages determination in this diversity case. See Republic Tobacco Co. v.

North Atlantic Trading Co., Inc., 381 F.3d 717, 735 (7th Cir. 2004) (“In diversity

proceedings, state law governs whether punitive damages are appropriate.”). In

Illinois, “punitive or exemplary damages may be awarded when torts are committed

with fraud, actual malice, deliberate violence or oppression, or when the defendant

acts willfully, or with such gross negligence as to indicate a wanton disregard of the

rights of others.” Barton v. Chicago & Nw. Transp. Co., 325 Ill. App. 3d 1005, 1030

(1st Dist. 2001) (citing Kelsay v. Motorola, Inc., 74 Ill. 2d 172, 186 (1978)). While

the amount of punitive damages is a question for the jury, the determination as to




                                           21
whether a case justifies the imposition of punitive damages is a matter of law for

the judge. Barton, 325 Ill. App. 3d at 1031.

      Here, Brama has not pleaded any allegations of reckless or willful and

wanton conduct by Target. (R. 194, Def.’s Mot. ¶ 3.) Furthermore, in the almost

six-year history of this case Brama has never so much as hinted at the fact that she

is seeking punitive damages—not during discovery, not during the October 2, 2019

pre-trial conference, not even in her response to this motion. At this juncture, then,

baring Brama from arguing, suggesting, or even inferring that Target’s conduct was

willful and wanton is necessary to prevent prejudice to Target.          Cf. King v.

Chapman, No. 09 CV 1184, 2014 WL 7450433, at * (N.D. Ill. Dec. 30, 2014) (denying

the defendant’s motion in limine to bar pro se plaintiff from seeking punitive

damages because the defendant had prior notice of the plaintiff’s demand for

punitive damages). Therefore, Target’s Motion No. 13 is granted.

N.    Motion No. 14

      Target seeks to bar “the mention of any insurance company, insurance

administrator, or primary or excessive coverage” as “irrelevant and prejudicial.”

(R. 195, Def.’s Mot. ¶ 1.) Target also requests that the court instruct Brama and her

witnesses to refrain from “making any remarks, inference, innuendo, or testimony

of any nature which may inform the jury or infer to the jury that” Target was

covered by “any type of liability insurance” at the time of Brama’s fall because such

occurrences would be in violation of Federal Rule of Evidence 411. (Id.) Though

Brama declares that she does not plan “to mention insurance,” she argues that she




                                         22
should not be barred from presenting such evidence to the jury. (R. 218, Pl.’s Resp.

at 1.) Rule 411 does not permit evidence of liability insurance for the purpose of

showing negligence or wrongful conduct and here such evidence is both irrelevant

and potentially prejudicial.      Brama has not proffered another purpose for the

introduction of this evidence.     Therefore, Motion No. 14 is granted.       Brama is

prohibited from presenting evidence through her own testimony or lay witness

testimony regarding this topic.

O.    Motion No. 15

      Target also seeks to bar Brama from presenting evidence of its net worth.

(R. 196, Def.’s Mot. ¶ 3.) Target argues that its net worth is relevant only where

punitive damage are at issue and that here “there has been no determination that

such evidence is relevant and warranted.” (Id. ¶¶ 2-3.) In support, Target cites to

Pickering v. Owens-Corning Fiberglas Corp., 265 Ill. App. 3d 806 (5th Dist. 1994).

(Id. ¶ 2.) Brama asserts that Target’s net worth “should be allowed to be mentioned

in the context that it’s offered,” but neglects to expand on the potential applicable

context. (R. 220, Pl.’s Resp. at 1.) That is perhaps because, as Brama notes, she has

no plans to mention evidence of Target’s net worth at trial.        (Id.)   Brama also

asserts, however, that the evidence “just shouldn’t be barred.”       (Id.)   Target is

correct that under Illinois law evidence of its net worth is only relevant to the issue

of punitive damages, see Pickering, 265 Ill. App. 3d at 823, and, as discussed infra,

Brama has never requested punitive damages. Therefore, and consistent with the

court’s ruling on Motion No. 13, Motion No. 15 is granted.




                                          23
P.    Motion No. 16

      Target seeks to bar Brama from making “send a message” comments during

trial. (R. 197, Def.’s Mot. ¶ 2.) Target argues that “[i]t is improper to exhort jurors

to ‘send a message’” with their verdict and that the effect of these words is to “steer

the jury down the wrong course.” (Id. ¶¶ 1-2.) Brama counters that the facts of this

case show that such “send a message” comments are appropriate, and she asserts,

without any support, that such comments have “been allowed in most lawsuits.”

(R. 221, Pl.’s Resp. at 1.) The court disagrees with Brama’s assertion that “send a

message” comments have “been allowed in most lawsuits” because most implies

nearly or almost all. Rather, arguments that the jury should “send a message” with

its verdict are sometimes permitted where punitive damages are at issue. See, e.g.,

Pickett v. Sheridan Health Care Ctr., 610 F.3d 434, 445 (7th Cir. 2010); Jones v.

Chicago, No. 14 CV 4023, 2017 WL 413613, at *5 (N.D. Ill. Jan. 31, 2017). As

discussed infra, Illinois law allows for punitive damages to be awarded in

negligence cases under certain circumstances, but this case does not present such

circumstances. Therefore, and consistent with the court’s ruling on Motion Nos. 13

and 15, Motion No. 16 is granted.

Q.    Motion No. 17

      Target seeks to bar Brama from making “[r]eferences as to what a reasonable

person would pay to avoid an accident” like the one at issue in this case. (R. 198,

Pl.’s Mot. ¶ 1.) Target asserts that such references “suggest an erroneous standard”

that departs from the purpose of compensatory damages, which according to the




                                          24
Illinois cases cited by Target, is “to make the injured party whole.” (Id. ¶ 2.) Target

also argues that the probative value of references to what a reasonable person

would pay is “substantially outweighed” by its prejudicial effects.      (Id. ¶¶ 3-4.)

Brama makes no attempt to substantively respond to the arguments in Target’s

motion, asserting only that she “should be allowed to argue any point to this fact.”

(R. 222, Pl.’s Resp. at 1.) In the absence of any compelling reason for references as

to what a reasonable person would pay to avoid an accident like this, the court finds

that Target has shown that the prejudicial effects of this evidence outweighs any

probative value. Therefore, Motion No. 17 is granted.

R.    Motion No. 18

      Target moves to bar testimony discussing, mentioning, alluding, or referring

to the idea that anyone other than Brama has been damaged by the accident on

August 13, 2012. (R. 199, Def.’s Mot. ¶ 1.) Target argues that such testimony is

prejudicial. (Id.) Target cites LeMaster v. Chicago R.I. & P.R. Co., 35 Ill. App. 3d

1001, 1014 (1st Dist. 1976), for the general rule that the type of testimony it seeks

to bar is generally disallowed “in an action for personal injuries where family

support or conjugal rights are not at issue.” (Id. ¶ 1.) Brama asserts that she has “a

right . . . to provide evidence of damages suffered by anyone other than” herself.

(R. 223, Pl.’s Resp. at 1.) Brama does not base this right on any statute, case law, or

other legal authority. While the court declines to declare that Brama has a right to

offer evidence regarding injuries suffered by non-parties in this case, it recognizes

that there are instances in which such evidence is relevant to the issue of damages




                                          25
and thus may be admitted into evidence. The very case Target relies on LeMaster

acknowledges the same. See LeMaster, 35 Ill. App. 3d at 77-78 (reviewing cases

where evidence of plaintiff’s family circumstances was deemed admissible).       As

such, Motion No. 18 is denied without prejudice.

S.    Motion No. 19

      Target seeks to bar Brama and her witnesses from analogizing her alleged

injuries to property damage and comparing her alleged injuries to injuries

sustained by other plaintiffs in other cases. (R. 200, Def.’s Mot. ¶ 1.) The case

Target relies on, Goad v. Evans, 191 Ill. App. 3d 283 (4th Dist. 1989), explicitly

supports its argument. See Goad, 191 Ill. App. 3d at 310 (noting the focus of the

jury’s deliberations should be on the losses sustained by plaintiff, not losses

sustained by non-parties or the worth of other property). Brama disagrees and

argues that the court “should allow it.” (R. 224, Pl.’s Resp. at 1.) Her conclusory

assertion is insufficient to overcome Target’s well-supported argument.      Motion

No. 19 is granted.

T.    Motion No. 20

      Target seeks to bar Brama from talking to prospective jurors regarding the

facts of this case and/or attempting to illicit a pledge or promise from prospective

jurors to return a substantial monetary verdict in her favor. (R. 201, Def’s Mot.

¶ 2.) Target argues that such questioning during voir dire “indoctrinate[s] or pre-

educate[s]” and “pre-conditions” the jurors before the trial begins.   (Id. ¶¶ 1-2.)

Target asserts that Brama’s voir dire questioning should be limited to “asking




                                        26
jurors whether they could fairly and reasonably compensate plaintiff under the

evidence even if the compensation was in a substantial amount of money.” (Id. ¶ 2.)

Brama takes issue with Target’s use of the phrase “award excessive damages,” (Id.

¶ 1), because, according to her, “[w]hen there is chronic pain and permanent

injuries involved that makes life hell for someone, excessive damages awards are

really not excessive,” (R. 225, Pl.’s Resp. at 1). Brama also asserts that Target’s

most recent settlement offer was “insulting,” “an insult to injury,” and “stone-cold-

hearted” and attaches a copy of that settlement offer to her response. (Id. at 1, 3.)

The court has broad discretion regarding the voir dire of potential jurors. See Art

Press v. Western Printing Mach. Co., 791 F.2d 616, 618 (7th Cir. 1986). Here Brama

offers no real objection to Target’s motion and, therefore, Motion. No. 20 is granted.

                                     Conclusion

      For the foregoing reasons, Target’s Motion Nos. 1, 4-7, 9, 12, 13-17, 19, and

20 are granted, Target’s Motion Nos. 8, 10, and 18 are denied without prejudice, and

Target’s Motion Nos. 2, 3, and 11 are denied.

                                                ENTER:



                                                ____________________________________
                                                Young B. Kim
                                                United States Magistrate Judge




                                          27
